Citation Nr: 0518740	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  99-06 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for chronic disability 
manifested by skin rash, including as a result of an 
undiagnosed illness.

2.  Entitlement to service connection for chronic disability 
manifested by fatigue and headaches, including as a result of 
an undiagnosed illness.

3.  Entitlement to service connection for chronic disability 
manifested by nervous symptoms, including as a result of an 
undiagnosed illness.

4.  Entitlement to service connection for chronic disability 
manifested by low back pain, including as a result of an 
undiagnosed illness.

5.  Entitlement to service connection for chronic disability 
manifested by shortness of breath, including as a result of 
an undiagnosed illness.

6.  Entitlement to service connection for residuals of a 
right little finger injury.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from July 1981 to 
October 1981, and from January 1991 to July 1991.   He 
subsequently performed periods of Active Duty for Training as 
a member of the National Guard.  Appellant served in 
Southwest Asia during the Persian Gulf War from February 1991 
to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that denied service connection for the 
disabilities enumerated on the title page.  A subsequent 
rating decision in July 1998 denied service connection for a 
number of additional disabilities also claimed as consequent 
to an undiagnosed illness, but appellant has not submitted a 
substantive appeal in regard to that rating decision and 
those issues are not before the Board.  

The case was previously before the Board in August 2000 and 
August 2003 and was remanded to RO for further development on 
those occasions.  That development has been accomplished, and 
the file has been returned to the Board for appellate review.  





FINDINGS OF FACT

1.  Appellant was not treated for a skin disorder during 
service.  Appellant's current diagnosed skin disorders are 
tinea pedis, eczema of the hands, and symptomatic 
dermatographism.  There is no evidence that these skin 
disorders were contracted during military service. There is 
no evidence that appellant has a chronic skin disorder 
consequent to an undiagnosed illness.
 
2.  Appellant was not treated for fatigue or headaches during 
service.  There is no medical evidence that appellant 
currently has chronic fatigue or chronic headaches to a 
disabling degree.  There is no evidence that appellant has 
chronic fatigue syndrome, or that he has chronic fatigue or 
chronic headaches consequent to an undiagnosed illness.

3.  Appellant was not treated for nervous symptoms during 
service.  There is no medical evidence that appellant 
currently has chronic nervous symptoms to a disabling degree.  
There is no evidence that appellant has chronic 
neuropsychological symptoms as a result of an undiagnosed 
illness.

4.  Appellant was treated for a low back injury incurred 
during Active Duty for Training (ACDUTRA).  Evidence shows 
that the ACDUTRA injury permanently aggravated a preexisting 
low back disorder.  The file does not contain clear and 
unmistakable evidence to rebut the presumption of 
aggravation.  

5.  Appellant was not treated for shortness of breath during 
service.  On one occasion after service, appellant had a 
pulmonary function test that showed shortness of breath to a 
disabling degree unexplained by any contemporaneous diagnosed 
respiratory illness.  However, there is no evidence that 
appellant has chronic shortness of breath consequent to an 
undiagnosed illness.  

6.  By history, appellant had a dislocated little finger of 
the right hand in service.  There is no evidence that 
appellant has disabling residuals of that reported injury.

7.  Appellant has not been diagnosed with post-traumatic 
stress disorder (PTSD).  Appellant's reported in-service PTSD 
stressors have not been verified.


CONCLUSIONS OF LAW

1.  Appellant does not have a chronic skin disorder that was 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).

2.  Appellant does not have chronic fatigue and headaches 
that were incurred in or aggravate by military service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).

3.  Appellant does not have a chronic nervous disorder that 
was incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).

4.  With resolution of reasonable doubt in appellant's favor, 
appellant's lumbar spine disorder was incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

5.  Appellant does not have chronic shortness of breath that 
was incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).

6.   Appellant does not have residuals of an injury to the 
little finger of his right hand incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

7.  Appellant does not have post-traumatic stress syndrome 
(PTSD) that was incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  
This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application for 
service connection was received in March 1995.  The claim was 
initially denied by a rating decision in January 1996, but 
was subsequently readjudicated due to a change in regulations 
and a new rating decision was issued in March 1998.  The 
rating decisions, the Statement of the Case (SOC) in May 
1996, and the Supplemental Statements of the Case (SSOC) in 
July 1998 and April 2003 all listed the evidence on file that 
had been considered in formulation of the decision.  RO sent 
appellant pre-VCAA duty-to-assist letters in July 1995, July 
1996, and September 2000, and post-VCAA duty-to-assist 
letters in January 2001 and April 2004.

The Board finds that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for service connection.  The Board is aware of no additional 
outstanding evidence that would be relevant to the issue 
service connection, and therefore holds that the notification 
requirements of the VCAA have been satisfied in regard to 
this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In this case, RO obtained appellant's service medical records 
and VA treatment records; appellant has not identified any 
other medical providers who may have relevant evidence.  
Appellant was afforded a number of VA medical examinations to 
determine the etiology of his claimed disabilities.  
Appellant was scheduled to undergo additional VA medical 
examinations in May 1998 and May 2004, but he failed to 
report for examination.  When a claimant fails without good 
cause to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655(b) 
(2004).  The Board accordingly finds that VA's duty to assist 
has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  Appellant's 
enlistment physical for the National Guard in February 1981 
was unremarkable and noted no abnormalities.  
A sick slip in March 1982 showed treatment for skin rash 
(insect bites) and dizziness.  An Army Reserve Report of 
Physical Examination dated October 1986 noted no 
abnormalities.

A Chronological Record of Medical Care executed by appellant 
in July 1991 lists the following diseases or injuries 
incurred in the Southwest Asia region: fracture of the fifth 
digit of the right hand and unspecified injury to the right 
eye.  Appellant stated that he had a current cough or sinus 
infection, that he currently had nightmares or trouble 
sleeping, and that he currently had recurring thoughts about 
his experiences during Desert Shield/Desert Storm.

Appellant executed a Report of Medical History in July 1991 
in which he reported swollen or painful joints, frequent or 
severe headaches, dizziness or fainting spells, eye trouble, 
ears/nose/throat trouble, sinusitis, shortness of breath, leg 
cramps, frequent trouble sleeping, depression or excessive 
worry, and nervous trouble.  The reviewing medical officer 
noted that the right little finger had been dislocated in 
Saudi Arabia and was currently swollen, that the headaches 
were relieved by Tylenol, and that the dizziness or fainting 
spells were in Saudi Arabia but not currently.  The reviewing 
medical officer also noted that appellant was given eye drops 
in March 1991 because he felt something in his eyes, and that 
appellant had stuffy nose and cough but was a one-pack-per-
day smoker.  The reviewing medical officer also noted that 
appellant reportedly had "always" had shortness of breath.  
Finally, the reviewing medical officer noted that appellant 
reported trouble sleeping and that his wife told him that he 
would wake up screaming, although appellant did not remember 
these episodes.

Appellant's discharge physical examination in July 1991 noted 
slight pain in the proximal interphalangeal joint of the 
right hand, although without current swelling or limitation 
of range of motion.   Appellant was advised to go to VA if 
sleeping problems persisted more than 30 days.  Otherwise, 
the medical examination was unremarkable.

Appellant was treated at Carolina Hospital, a private medical 
provider, in August 1993 for shortness of breath.  The 
clinician noted that this was a sudden onset and appellant 
had been under stress recently.

Appellant had a cardiological workup by a private medical 
provider in March 1994.  The clinician's impression was mild 
pulmonic insufficiency and suspect pulmonary hypertension.

Appellant had a high resolution CT scan of the lumbar spine 
by a private medical provider in August 1994.  The impression 
was normal scan.

Appellant had a Persian Gulf War Registry examination in 
December 1994.  He complained of recurrent sore throat and 
nasal stuffiness, nasal obstruction, and postnasal drip.  
 
Appellant submitted a claim for service connection in March 
1995.  He specifically listed the following disabilities: 
nerves, skin condition, injury to fifth digit of the right 
hand, sand flight (presumably sand fly bites), low back pain, 
fatigue, shortness of breath, and headache.

Appellant had a VA medical examination (trachea and bronchi 
protocol) in April 1995 in regard to his claimed shortness of 
breath.  The examiner noted that appellant was a chronic 
pack-a-day cigarette smoker since the age of 21.  Appellant 
reported that since his return from Southwest Asia he had 
been experiencing shortness of breath, chest pain and 
tightness, nasal congestion, and productive cough, mostly at 
night.  Appellant had been prescribed nasal spray by VA, 
which provided only mild relief.  Appellant reported that he 
had pneumonia six months previously but was not hospitalized.  
There were no remarkable findings on physical examination.  
Concurrent chest X-ray showed that the lung fields were 
clear, the heart was of normal size, and the bony framework 
was unremarkable; the interpreter's impression was normal 
chest film.  The examiner's diagnosis was no current evidence 
of pulmonary disease.  Appellant had a pulmonary function 
test in April 1995 that recorded forced expiratory volume in 
one second (FEV-1) of 76 percent predicted, and ratio of FEV-
1 to forced vital capacity (FEV-1/FVC) of 82 percent 
predicted.

Appellant had a VA medical examination (dermatology) in April 
1995 in regard to his claimed skin rash and fly bites.  
Appellant complained of itching all over since his return 
from Southwest Asia, as well as peeling of the hands and 
feet.  Appellant reported a history of fly bites all over his 
body in Southwest Asia.  The examiner's objective 
observations were scaly feet and toe webs, dermatographism 
positive, no primary skin lesions, and no residual lesions of 
bites.  The examiner's diagnosis was: (1) tinea pedis, (2) 
hand eczema, (3) symptomatic dermatographism, and (4) no 
residual lesion of flybite.

Appellant had a VA medical examination (joints protocol) in 
April 1995 in regard to his claimed low back disorder and 
fractured little finger.  Appellant reported that he strained 
his back in the Persian Gulf lifting heavy boxes of juice, 
for which he was treated on sick call.  He also reported an 
in-service fracture of the left little finger (not the right 
little finger as claimed and as reported in service medical 
records), for which he was splinted for two weeks.  Appellant 
reported current low back pain with radiation to both hips 
and numbness of all toes on both feet.  Appellant also 
reported current numbness of the tip of the left little 
finger and inability to bend the finger.  The examiner noted 
that there was swelling and deformity of the left little 
finger at the distal interphalangeal joint, although without 
medial or lateral instability.  The examiner noted no 
postural abnormalities of the back and no evidence of pain on 
motion of the spine.  The examiner recorded range of motion 
data on the spine and on the finger.  The examiner's 
diagnosis was as follows: (1) clinical left L5-S1 
radiculopathy, (2) left little finger proximal 
interphalangeal joint (PIP) ankylosis, (3) lumbar 
degenerative joint disease with bilateral sacralization of L5 
by X-ray, and (4) post-traumatic left little finger bony 
deformity with fusion of the distal interphalangeal joint by 
X-ray.        
 
Appellant had a VA psychiatric examination in April 1995 in 
regard to his claimed nervous disorder.  Appellant stated 
that he returned to Puerto Rico from the Persian Gulf due to 
the death of his mother, and he subsequently remained in 
Puerto Rico due to the terminal illness of his brother.  The 
examiner noted appellant's family history and mental status 
in detail.  Appellant's only reported incident in Southwest 
Asia was a nearby SCUD missile explosion that caused no 
casualties.  Appellant reported having dreams about the 
Persian Gulf, but not specific and not greatly disturbing.  
The examiner deferred diagnosis pending psychological 
assessment.  After receiving and reviewing the psychological 
assessment report of May 1995 (discussed below) the examiner 
diagnosed AXIS I: substance use disorder (alcohol use, rule 
out dependence) and marital problems.  

Appellant had a VA psychological assessment in May 1995 
during which a battery of tests were administered.  The 
examiner noted appellant's family history in detail.  
Appellant complained of current physical problems including 
chronic low back pain associated with a spinal lesion, 
chronic sinusitis, poor blood circulation, and occasional 
headaches.  Appellant stated that since his return from 
Southwest Asia he had felt irritable, demanding, and nervous, 
with hand trembling and insomnia.  Appellant complained of 
frequent wakening at night and frequent memories of being 
attacked by a SCUD missile.  Appellant reported episodes in 
which he went into his home yard with a gun, looking for men 
and screaming that he was going to kill them.  The examiner 
noted appellant's mental status in detail.  The examiner's 
opinion was that the examination did not support a diagnostic 
impression of personality disorder, but rather was consistent 
alcohol or substance abuse.
   
The file contains a DA Form 2173 (Statement of Medical 
Examination and Duty Status) showing that appellant had a low 
back injury in June 1995 while participating in active duty 
for training (ACDUTRA) as a member of the Army Reserve; 
specifically, appellant was lifting heavy boxes of juice.  
The injury was noted as "in line of duty."  Provisional 
diagnosis was lumbosacral strain.  Two weeks after the 
accident appellant could still barely walk.  An MRI in July 
1995 showed degenerative disc disease at L4-L5with moderately 
diffuse bulging disc, but no significant herniation; the 
interpreter's impression was bilateral L5 sacralization.  
Appellant was receiving medications for low back pain in 
August 1995 since the symptoms were not responding to 
physical therapy. 

Appellant submitted a claim for service connection for low 
back pain in August 1995, specifically citing the accident in 
June 1995.

Appellant submitted a VA Form 21-4138 (Statement in Support 
of Claim) in August 1995 apparently intended as a stressor 
incident supporting his claim for PTSD.  Appellant stated 
that in 1991 he was directing his squad toward the Iraq 
border when a Patriot missile intercepted a SCUD missile; the 
resulting explosion in the air scattered fragments in the 
area occupied by appellant and his squad.

Appellant had a computed tomography (CT) scan of the lumbar 
spine by a private medical provider in October 1995 that 
revealed evidence of a left centro-lateral disc herniation at 
L5-S1.  Appellant was subsequently treated at VA for low back 
pain with left leg radiculopathy in November 1995.  

The Nashville, Tennessee, RO issued a rating decision in 
January 1996 denying service connection for PTSD based on a 
determination that appellant had not been competently 
diagnosed as having PTSD.  The same rating decision denied 
service connection for lumbar spine condition based on a 
determination that service medical records did not show 
findings regarding the claimed disability.  The same rating 
decision denied service connection for a right little finger 
injury based on a determination that the claim was not well 
grounded.  Finally, the claim denied service connection for 
disabilities claimed as consequent to an undiagnosed illness 
(skin condition, shortness of breath, and headaches) based on 
a determination that the conditions had not become manifest 
to a compensable degree within two years of appellant's 
return from Southwest Asia.

The file contains a "buddy statement" dated September 1996.  
The writer, SGT A.R.R., stated that he was with appellant in 
the Persian Gulf War and observed that appellant changed 
quite a bit during that period.  Appellant slept badly, 
became nervous, and had accidents in which he fell from a 
truck and in which he broke a finger.  Appellant' right arm 
would go numb.  Appellant was present at a bombing when 13 
soldiers were killed.

The file also contains a "buddy statement" from SGT V.C.R. 
dated September 1996.  SGT V.C.R. stated that appellant 
always complained of backache.  Appellant had nightmares and 
would shout in his sleep.  Appellant became nervous and 
became "hyper" for the slightest reason.  SGT V.C.R. had 
known appellant personally for 10 years before the war and 
noticed a change in appellant's behavior.  Appellant was 
present at an attack in which 13 soldiers were killed.  
Appellant also witnessed the explosion of two missiles in 
which parts of bodies fell around him.

Appellant submitted a VA Form 9 in June 1996.   Appellant 
stated that he could hardly sleep due to intrusive memories 
of a missile attack (interception of a SCUD by a Patriot) in 
which the remains of bodies fell within several feet of the 
appellant; 13 soldiers were killed on that occasion.  
Appellant also complained of chronic low back pain from 
herniated disc, worsening skin condition, "useless" small 
left toe, inability to breathe through the nose, and chronic 
sore throat.

The file was transferred to the Baltimore, Maryland, RO in 
October 1997.  In March 1998, the Baltimore RO issued a new 
rating decision denying service connection for PTSD, right 
little finger, and five claimed disabilities claimed as 
consequent to an undiagnosed illness (skin condition, fatigue 
and headaches, nervous condition, lumbar disc disease, and 
mild restrictive disease claimed a shortness of breath).  The 
new rating decision noted that the regulations regarding 
undiagnosed illness from the Persian Gulf War had changed 
since the previous denial in January 1996, and applied the 
new regulation.

Appellant was scheduled to undergo a VA neurological 
examination in May 1998 but he failed to report for that 
examination.  He was subsequently scheduled to undergo a VA 
spinal examination in May 2004, but he failed to report for 
that examination as well. 

III.  Analysis

Service connection basically connotes that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection, must be considered on the basis of the places, 
types, and circumstances of his service as shown by his 
service records, the official history of each organization in 
which he served, his medical records, and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).

Direct Service Connection - General Principles

Direct service connection requires the following elements: 
medical evidence of a current disability; medical evidence, 
or in some circumstances lay evidence, of in-service 
occurrence or aggravation of the disease or injury; and 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

As an alternative to the Hickson analysis, service connection 
is available for chronic conditions that become manifest to a 
degree of at least 10 percent or more within one year of 
discharge, even if there was no evidence of that condition 
during service.  38 C.F.R. § 3.307(a)(3) (2004).  A chronic 
disease need not be diagnosed within the presumptive period, 
but characteristic manifestations thereof to the required 
degree must be shown by acceptable lay and medical evidence, 
followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(a) (2004); Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  The lapse in time 
from manifestation to diagnosis is ultimately a question for 
the Board to address.  Bielby v. Brown, 7 Vet. App. 260, 266 
(1994).  If a disease is listed as "chronic" under 38 
C.F.R. § 3.309(a), service connection is presumed if the 
threshold conditions of 38 C.F.R. § 3.307 are satisfied.  
Notwithstanding the presumption, service connection may be 
granted when a disease manifests itself in service but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.   38 C.F.R. § 3.303(b) (2004); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  



Compensation for Certain Disabilities Due to Undiagnosed 
Illnesses

Service connection may be paid to a claimant who is a Persian 
Gulf veteran who exhibits objective manifestations of a 
qualifying chronic disability, provided that such disability 
(i) became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2006, and (ii) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2004). 

"Qualifying chronic disability" means a chronic disability 
resulting from any of the following, or any combination of 
the following: (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) chronic 
fatigue syndrome, (2) fibromyalgia, or (3) irritable bowel 
syndrome; (C) any diagnosed illness that VA determines in 
regulations warrants a presumption of service connection.  
38 C.F.R. § 3.317(a)(2)(i) (2004).  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities; chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered "medically unexplained."  38 C.F.R. 
§ 3.317(a)(2)(ii) (2004). 

The term "objective indications of chronic disability" 
refers to signs in the medical sense of objective evidence 
perceptible to an examining physician and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3) (2004).

Disabilities that have existed for six months or more, and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period, are 
considered chronic.  The six-month period of chronicity is 
measured from the earliest date on which the pertinent 
evidence establishes that the signs and symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4) 
(2004).
Signs or symptoms that may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) fatigue, (2) signs and 
symptoms involving skin, (3) headache, (4) muscle pain, (5) 
joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the upper or lower respiratory system, (9) sleep 
disturbances, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
(13) menstrual disorders.  38 C.F.R. § 3.317(b) (2004).

Compensation shall not be paid: (1) if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military service in the Southwest Asia theater of 
operations in the Persian Gulf War, or (2) if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness, or (3) if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (2004).

Service connection for chronic skin rash

Application of the Hickson analysis does not support direct 
service connection for skin rash.  VA dermatology examination 
in April 1995 revealed tinea pedis, eczema of the hands, and 
symptomatic dermatographism, so the first part of the Hickson 
analysis (evidence of a current disability) is satisfied.  
The service medical record shows that appellant was treated 
in service for insect bites in March 1982, but there are no 
subsequent references to any skin problem in service medical 
records, including reports of physical examination.  The 
Board accordingly concludes that the skin problem of March 
1982 was acute and transitory, and that the second Hickson 
element (medical or lay evidence of an in-service disease or 
injury) is not satisfied.  The third Hickson element is 
medical evidence of nexus between the claimed disability and 
military service, and in this case there is no such medical 
evidence of nexus in the record.

Service connection as a "chronic" condition is not 
warranted because there is no indication that appellant's 
claimed skin disorder is a chronic condition that manifested 
itself in service or within the presumptive period.  
Alternatively, there is no indication that the skin disorder 
manifested itself in service or within the presumptive period 
but was not identified until later, with a showing of 
continuity of related symptomatology after discharge and 
medical evidence relating that symptomatology to appellant's 
present condition. 

Finally, there is no evidence that appellant has a skin rash 
consequent to an undiagnosed illness.  The only occasion on 
which an examiner noted a skin disorder was March 1982, at 
which time the examiner made a specific diagnosis of tinea 
pedis, eczema, and dermatographism.  Service connection 
cannot be granted for a "medically unexplained illness" 
when the illness has been medically explained.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim for service 
connection for chronic skin disorder, and the benefit-of-the-
doubt rule does not apply.

Service connection for chronic fatigue

Application of the Hickson analysis does not support direct 
service connection for chronic fatigue.  There is no medical 
evidence of chronic fatigue, including in VA general medical 
examination and in the various VA specialty examinations, so 
the first Hickson element  (medical evidence of a current 
disability) is not satisfied.  Neither the service medical 
record nor the "buddy statements" received by VA show that 
appellant experienced chronic fatigue in service, so the 
second Hickson element (medical or lay evidence of in-service 
injury or disease) is not satisfied.  Finally, there is no 
medical evidence of nexus between appellant's claimed 
disability and his military service, so the third Hickson 
element is not satisfied.  

Service connection as a "chronic" condition is not 
warranted because there is no evidence of a current 
disability for chronic fatigue.  "Congress specifically 
limits entitlement to service-connected disease or injury 
where such cases have resulted in a disability ... in the 
absence of a proof of present disability there can be no 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Finally, there is no evidence that appellant's claimed 
chronic fatigue is consequent to an undiagnosed illness.  
"Chronic fatigue syndrome" is a qualifying chronic 
multisymptom illness under 38 C.F.R. § 3.317(a)(2)(i) (2004).  
Also, fatigue is listed as one of the signs or symptoms that 
may be manifestations of undiagnosed illness or medically 
unexplained chronic multisymptom illness in 38 C.F.R. 
§ 3.317(b) (2004).  However, the regulation requires that 
there be objective indications of chronic disability in the 
medical sense of objective evidence perceptible to an 
examining physician and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3) (2004).  There being no objective indications 
of chronic fatigue, service connection cannot be granted for 
this claimed disability.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim for service 
connection for chronic fatigue, and the benefit-of-the-doubt 
rule does not apply.




Service connection for chronic headaches

Application of the Hickson analysis does not support direct 
service connection for chronic headaches.  There is no 
medical evidence of current headaches, so the first part of 
the Hickson analysis is not satisfied.   Service medical 
records show that appellant reported headaches, which were 
treated with Tylenol; since the headaches reported in service 
appear to have been acute and transitory the second part of 
the Hickson analysis (medical or lay evidence of a disease or 
injury in service) is not satisfied.  There is no medical 
evidence of nexus between the claimed headaches and 
appellant's military service, so the third Hickson element is 
not satisfied.

Service connection as a "chronic" condition is not 
warranted because there is no evidence of a current 
disability for chronic headaches.  As noted above, in the 
absence of a proof of present disability there can be no 
claim.  

Finally, there is no evidence that appellant's claimed 
chronic headaches are consequent to an undiagnosed illness.  
Headaches are specifically listed as one of the signs or 
symptoms that may be manifestations of undiagnosed illness or 
medically unexplained chronic multisymptom illness in 
38 C.F.R. § 3.317(b) (2004).  However, there are no objective 
indications of chronic headache as required by 38 C.F.R. 
§ 3.317(a)(3) (2004).  There being no objective indications 
of chronic headache, service connection cannot be granted for 
this claimed disability.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim for service 
connection for chronic headaches, and the benefit-of-the-
doubt rule does not apply.



Service connection for chronic nervous symptoms

Application of the Hickson analysis does not support direct 
service connection for chronic nervous symptoms.  There is no 
medical evidence of a current nervous disorder, with even VA 
psychiatric and psychological examinations in April/May 1995 
being unable to diagnose a nervous disorder; the first part 
of the Hickson analysis (evidence of a current disability) is 
accordingly not met.  There is no evidence of in-service 
treatment for a nervous disorder, but the lay "buddy 
statements" by SGT V.C.R. and SGT A.C.R. describe appellant 
as having been increasingly nervous during the Gulf War and 
the Board finds that the second Hickson element (medical or 
lay evidence of in-service disease or injury) has been 
satisfied.   There is no medical evidence of nexus between 
appellant's claimed nervous disorder and his military 
service, so the third Hickson element is not satisfied.

Service connection as a "chronic" condition is not 
warranted because there is no evidence of a current 
disability for chronic nervous disorder.  As noted above, in 
the absence of a proof of present disability there can be no 
claim.  

Finally, there is no evidence that appellant's claimed 
chronic nervous symptoms are consequent to an undiagnosed 
illness.  Neuropsychological signs and symptoms are 
specifically listed among the signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multisymptom illness in 38 C.F.R. 
§ 3.317(b) (2004).  However, there are no objective 
indications of chronic nervous disorder as required by 
38 C.F.R. § 3.317(a)(3) (2004).  There being no objective 
indications of chronic nervous symptoms, service connection 
cannot be granted for this claimed disability.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim for service 
connection for chronic nervous disorder, and the benefit-of-
the-doubt rule does not apply.

Service connection for chronic low back pain

A veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002).  By "clear 
and unmistakable evidence" is meant that which cannot be 
misunderstood or misinterpreted; it is that which is 
undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999). 

To rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence that 
(1) the condition existed prior to service, and (2) the 
condition was not aggravated by service.  The claimant is not 
required to show that the condition increased in severity in 
service before VA's duty under the second prong of the 
rebuttal standard attaches.  Since 38 C.F.R. § 3.304(b) 
conflicts with 38 U.S.C.A. § 1111, the C.F.R. section is 
invalid and should not be followed.  VAOPGCPREC 003-03 (July 
16, 2003)

In this case, appellant was discharged from active service in 
June 1991 with no indication of a low back disorder.  He then 
entered the National Guard.  A private CT scan of the lumbar 
spine in August 1994 was normal, but a VA orthopedic 
examination in April 1995 showed spondylosis of the spine.  
The Board finds that this is clear and convincing evidence 
that appellant had a preexisting minor low back disorder 
prior to the ACDUTRA accident in June 1995. 

A preexisting condition will be considered to have been 
aggravated by military service where there is an increase in 
disability during that service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  The record shows that as of April 1995 appellant's 
back disorder was diagnosed as mild lumbar spondylosis with 
bilateral sacralization of L5.  In the aftermath of the June 
1995 ACDUTRA accident, appellant was diagnosed with herniated 
disc at the L5-S1 levels.  VA treatment records after June 
1995 clearly show that appellant's low back disorder was 
clearly worse after the June 1995 accident than before.     

Presumption of aggravation is triggered by evidence that a 
preexisting disability has undergone a permanent increase in 
severity during service.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000); Sondel v. West, 13 Vet. App. 213 (1999); 
Beverly v. Brown, 9 Vet. App. 402 (1996).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b).  
By "clear and unmistakable evidence" is meant that which 
cannot be misunderstood or misinterpreted; it is that which 
is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  
The Board finds that there is no clear and undebatable 
evidence on file to rebut the presumption of aggravation.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence is at least in equipoise, and the doctrine of 
reasonable doubt applies.

Service connection for chronic shortness of breath

Application of the Hickson analysis does not support direct 
service connection for shortness of breath.  Appellant was 
treated at Carolina Hospital in August 1993 for sudden-onset 
shortness of breath, and a private cardiologist in March 1994 
had an impression of mild pulmonic insufficiency; however, 
the VA pulmonologist in April 1995 found no pulmonary 
disorder, and there is no subsequent medical evidence in the 
file of a current respiratory disorder.  The Board 
accordingly finds that the first Hickson requirement (medical 
evidence of a current disability) is not met.  There is no 
medical or lay evidence of shortness of breath in service, so 
the second Hickson element is not met.  There is no medical 
evidence of nexus between appellant's claimed shortness of 
breath and his military service, so the third Hickson element 
is not satisfied.

Service connection as a "chronic" condition is not 
warranted because there is no evidence of a current 
disability for chronic respiratory disorder.  As noted above, 
in the absence of a proof of present disability there can be 
no claim.  

Service connection is not warranted for shortness of breath 
as consequent to an undiagnosed illness.  As noted above, the 
VA medical examiner in April 1995 found no diagnosed 
respiratory disorder, but appellant's concurrent pulmonary 
function test recorded an FAV-1 of 76 percent of predicted, 
which is a compensable level of disability under VA's rating 
schedule in 38 C.F.R. § 4.97 (2004).  Signs or symptoms 
involving the upper or lower respiratory system are 
specifically listed as possible manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
under 38 C.F.R. § 3.317(b) (2004).  However, the regulation 
also stipulates that to be considered "chronic" a 
disability must have existed for six months or more, and/or 
have exhibited intermittent episodes of improvement and 
worsening over a six-month period, with the six-month period 
of chronicity being measured from the earliest date on which 
the pertinent evidence establishes that the signs and 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4) (2004).  In this case, the record shows just 
one isolated incident of shortness of breath, and the Board 
finds that this cannot support service connection as a 
chronic disability.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim for service 
connection for shortness of breath and the benefit-of-the-
doubt rule does not apply.

Service connection for residuals of a right little finger 
injury

Application of the Hickson analysis does not support direct 
service connection for right little finger injury.  There is 
no medical evidence of a current disability to the right 
little finger, so the first part of the Hickson analysis is 
not satisfied.  Service medical records state that appellant 
had a dislocated little finger in his right hand that was 
swollen and slightly painful at time of discharge, so the 
second Hickson element (evidence of in-service disease or 
injury) is satisfied.  There is no medical evidence of nexus 
between a disabling condition of the fifth finger of either 
hand and appellant's military service, so the third Hickson 
element is not satisfied.

Appellant's service representative contends, in the VA Form 
646 filed in January 1999 and thereafter incorporated by 
reference, that the medical examination in April 1995 was 
inadequate because the examiner was told to examine the right 
hand but examined the left hand instead.  The Board 
disagrees.  It is clear from the examiner's comment that 
appellant specifically told the examiner that the service 
medical record was wrong, and that it was the left hand that 
was injured in service, and in fact the medical examiner 
found evidence of a previous injury to the little finger of 
the left hand.  A medical examiner may reasonably rely on the 
patient to describe the location of his injury.  While it 
would arguably have been preferable for the examiner to 
evaluate both hands, and thus preclude future questions, that 
omission does not render the examination inadequate.

The VA medical examiner in April 1995 recorded that the left 
little finger distal interphalangeal joint was ankylosed and 
severely swollen, although the metacarpal phalangeal joint 
and the proximal interphalageal joint had complete range of 
motion.  The issue of service connection of the little finger 
of the left hand is not before the Board, but the Board notes 
that ankylosis of the little finger of either hand, even if 
service-connected, is not compensable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (2004).

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim for service 
connection for residuals of an injury to the fifth digit of 
the right hand, and the benefit-of-the-doubt rule does not 
apply.

Service connection for PTSD

Service connection for PTSD requires "medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the in-service stressor occurred."  
38 C.F.R. § 3.304(f) (2004).

In this case there is no diagnosis of PTSD.  Appellant was 
examined by a VA psychiatrist and a VA psychologist, both of 
whom noted appellant's accounts of his wartime experiences 
but neither of whom recorded an impression of PTSD, much less 
a diagnosis of PTSD.  The Board notes that appellant's 
service representative asserts that a VA treatment report of 
March 1995 had recorded a discharge diagnosis of PTSD, but 
that specific report was for another veteran; the report was 
apparently misfiled in this appellant's C-file.

There are no verified in-service stressors.  Appellant 
reported that he was present when a Patriot missile 
intercepted a SCUD missile.  In April 1995, appellant told 
the VA psychiatric examiner that there were no American 
casualties consequent to the attack, but in June 1996 he 
asserted in his VA Form 9 that the attack resulted in 13 
American casualties and that appellant was showered by debris 
and body parts.  The latter account was corroborated by SGT 
V.C.R. and by SGT A.R.R., although neither of the two "buddy 
statements" asserts that the writer was present during the 
attack, so it is unclear whether the writers were actually 
witnesses or were merely repeating a hearsay account.  RO 
attempted to contact both SGT A.R.R. and SGT V.C.R. for 
clarification of their respective accounts, but neither 
responded.  Further, neither appellant nor SGT A.R.R. nor SGT 
V.C.R. provided an approximate date (month and year of the 
reported stressor incident, so verification through the U.S. 
Armed Services Center for Unit Research has not been 
possible. 

There being no diagnosis of PTSD, and no verified in-service 
stressor, it follows that there is no medical evidence of 
nexus between stressor and diagnosis.  Service connection for 
PTSD is accordingly not warranted.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim for service 
connection of PTSD, and the benefit-of-the-doubt rule does 
not apply.


ORDER

With resolution of reasonable doubt, service connection for 
low back disorder is granted.  Service connection for chronic 
skin disorder, chronic fatigue and headaches, chronic nervous 
condition, chronic shortness of breath, post-traumatic stress 
disorder, and residuals of a right little finger injury is 
denied.  


	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


